Exhibit 13 Annual Report December 31,2010 Mission Statement Georgetown Savings Bank is committed to making a positive difference in the communities we serve. Our highest priority is to provide exceptional personal service, acting with high ethical standards and in the best interests of our customers, shareholders and business partners. We strive to help each of our customers achieve their unique financial goals through a competitive array of financial products and services. Table of Contents Message from the President 4 Selected Financial Information 6 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Reports of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-4 Consolidated Statements of Income F-5 Consolidated Statements of Changes in Stockholders' Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-9 Message from the President On behalf of the Board of Directors and all of our dedicated employees, I am pleased to present the December 31, 2010 Annual Report of Georgetown Bancorp, Inc. This interim Annual Report covers the period from July 1, 2010 to December 31, 2010, as a result of our process to convert to a calendar year end for financial reporting purposes. I am pleased to report that the Georgetown Savings Bank continued to improve its operating results during this interim period and has now achieved several consecutive quarters of improved financial results. Although there are signs of an improving economy and we are confident that we will meet the challenges ahead, we remain cautious about the near term economic outlook and the potential negative effects on the banking industry associated with the enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Despite increased regulatory risk and a struggling economy, we remained focused on our customers, community, and continued successful execution of our strategic plan. As stated in our fiscal 2010 Annual Report, our primary objective was to generate further earnings improvement through the continued growth of our commercial loan portfolio, while maintaining our high credit standards, continued growth of core deposits, expanding our net interest income, and growth of non-interest income through increased emphasis on our mortgage banking operation. These objectives continued to take center stage during the interim period. Commercial and construction loans grew another 7% during the interim period and were 51% of total loans as of December 31, 2010, compared to 48% of total loans as of June 30,2010. Asset quality remained strong with non-performing loans well below industry averages. We continue to maintain conservative underwriting standards and a high percentage of our commercial loans are well-collateralized by residential 1-4 family and multi-family real estate. Core deposits continued to expand, as we continued to promote our Prime and 24/7 checking accounts with free LifeLock® Proactive Identity Theft Protection service for the life of the account. Core deposits grew another 10% during the interim period. Our net interest income continued to expand, increasing by 24% during the six months ended December 31,2010, compared to the same period in 2009. The expansion of our mortgage banking operation continued to provide a boost to non-interest income during the interim period. The sale of residential mortgages, while retaining the servicing of those mortgages, allows us to finance the dream of homeownership for a larger number of customers. In addition, we are creating a larger customer base from which to cross-sell other bank services. Total mortgage banking income increased 130%, contributing to an overall 49% increase in non-interest income comparing the six months ended December 31, 2010 to the same period for 2009. Going forward, we expect increasing revenues from our mortgage banking operation through expansion of our origination team. Our success in achieving our targeted objectives resulted in a $514,000 or 162% increase in our after-tax net income comparing the six months ended December 31, 2010 to the same period for 2009. We continue to apply a disciplined approach to the execution of our strategic plan. Also, we continue to fulfill our role as a leader in our local communities through the continued support of local businesses and charitable organizations, in spite of a persistently difficult financial environment. We are committed to our mission of providing exceptional personal service and serving the best interests of our customers, shareholders, and business partners and we look forward to continued profitable growth in 2011 and beyond. Thank you for your support. Sincerely, /s/ Robert E. Balletto Robert E. Balletto President/Chief Executive Officer Selected Financial Information At December 31, At June 30, (In thousands) Selected Financial Condition Data: Total assets $ $ $ Cash and cash equivalents Loans receivable, net Allowance for loan losses Investment securities Deposits Borrowings (1) Total stockholders' equity Six Months Ended December 31, Years Ended June 30, (Unaudited) (In thousands, except per share data) Selected Operating Data: Interest and dividend income $ Interest expense Net interest income Provision for loan losses 23 Net interest income, after provision for loan losses Non-interest income Non-interest expense Income before income taxes Income tax provision Net income $ Net income per share:Basic and diluted $ At or For the Six Months At or For the Years Ended December 31,(2) Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income to average total assets) % Return on equity (ratio of net income to average equity) % Interest rate spread(3) % Net interest margin(4) % Efficiency ratio(5) % Non-interest expense to average total assets % Average interest-earning assets to average interest-bearing liabilities % Asset Quality Ratios: Non-performing assets to total assets % Non-performing loans to total loans % Allowance for loan losses to non-performing loans % Allowance for loan losses to total loans % Capital Ratios: Stockholders' equity to total assets at end of period % Total capital to risk-weighted assets(6) % Tier 1 capital to risk-weighted assets(6) % Tier 1 capital to average assets(6) % 1. Includes securities sold under agreements to repurchase. 2. Percentage calculations for the six month periods have been annualized. 3. The interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted-average cost of interest-bearing liabilities for the period. 4. The net interest margin represents net interest income as a percent of average interest-earning assets for the period. 5. The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. 6. Calculation is for Georgetown Savings Bank. 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This Annual Report contains certain “forward-looking statements” that may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.” Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors that could cause actual results to differ materially from these estimates and most other statements that are not historical in nature. These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation or regulatory policies and procedures, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. Overview Our results of operations depend primarily on our net interest income. Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and other interest-earning assets (primarily cash equivalents), and the interest paid on our interest-bearing liabilities, consisting primarily of savings accounts, NOW accounts, money market accounts, time deposits and borrowings. Our results of operations also are affected by our provisions for loan losses, non-interest income and non-interest expense. Non-interest income consists of fees and service charges, mortgage banking income, income from bank-owned life insurance and miscellaneous other income. Non-interest expense consists primarily of salaries and employee benefits, occupancy and equipment, data processing, professional fees, advertising and other administrative expenses. Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Additionally, because our lending activity is concentrated in loans secured by residential and commercial real estate located in the Essex and Suffolk counties, Massachusetts region and southern New Hampshire, downturns in this regional economy could have a negative impact on our earnings. The positive profitability trend of Georgetown Bancorp, Inc. (“the Company”) continued during six month period ended December 31, 2010, as our net interest income continued to expand, increasing 24.2% from the six month period ended December 31, 2009. Net interest income improvement resulted from lower funding costs, as well as an increase in our commercial loan volume. Asset quality remained strong, which limited the impact of the provision for loan losses on net income. The Company continued to increase its mortgage banking operation through the selling of residential loans in the secondary market, which continued to have a positive impact on profitability, interest rate risk management and our liquidity position. The Company’s strategy is to sell the majority of the residential loans on a servicing-retained basis, which is expected to 7 enhance the Company’s cross-selling efforts with these customers. Despite the persistent, poor economic climate, our outlook for the Company’s future remains positive. Critical Accounting Policies Critical accounting policies are those that involve significant judgments and assumptions made by management and that have, or could have, a material impact on our income or the carrying value of our assets. Our critical accounting policies are those related to our allowance for loan losses and deferred income taxes. Allowance for Loan Losses. The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a monthly basis by management and is based upon management’s monthly review of the collectability of the loans in light of known and inherent risks in the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.Additionally, as part of the evaluation of the level of the allowance for loan losses, on a quarterly basis management analyzes several qualitative loan portfolio risk factors including, but not limited to, charge-off history, changes in management or underwriting policies, current economic conditions, delinquency statistics, geographic and industry concentrations, the adequacy of the underlying collateral, the financial strength of the borrower and results of internal and external loan reviews. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components.The specific component relates to loans that are classified as impaired.For such loans that are classified as impaired, an allowance is established when the discounted cash flows or the fair value of the existing collateral (less cost to sell) of the impaired loan is lower than the carrying value of that loan.The general component covers non-impaired loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component may be maintained to cover uncertainties that could affect management’s estimate of probable losses. A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. The Bank periodically may agree to modify the contractual terms of loans. When a loan is modified and a concession is made to a borrower experiencing financial difficulty, the modification is considered a troubled debt restructuring ("TDR").All TDRs are initially classified as impaired. 8 Loan quality continued to remain stable, as net loan charge-offs as a percentage of average loans was 0.03% for the six months ended December 31, 2010 and 0.03% for the six months ended December 31, 2009. The allowance for loan losses was $1.7 million, or 0.92% of loans outstanding at December 31, 2010, as compared with $1.7 million, or 0.94% of loans outstanding at June 30, 2010. Actual loan losses may be more than the allowances we have established, which could have a material negative effect on our financial results. Income Taxes. Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various balance sheet assets and liabilities and gives current recognition to changes in tax rates and laws.A valuation allowance is established against deferred tax assets when, based upon the available evidence including historical and projected taxable income, it is more likely than not that some or all of the deferred tax assets will not be realized. Comparison of Financial Condition at December 31, 2010 and June 30, 2010 Our total assets decreased by $6.5 million, or 3.1%, to $205.0 million at December 31, 2010, from $211.5 million at June 30, 2010. The decrease in total assets resulted primarily from decreases in cash, short-term investments, securities available for sale and securities held to maturity, partially offset by increases in net loans receivable. The increase in net loans receivable of $2.7 million, or 1.5%, to $178.5 million at December 31, 2010, was primarily due to increases in commercial real estate loans collateralized by one-to-four family investment properties, commercial business loans and commercial real estate loans collateralized by commercial properties, partially offset by decreases in residential one-to-four family loans and construction loans. Commercial real estate loans collateralized by residential one-to-four family investmentproperties, increased $4.8 million or 68.0%, to $11.9 million at December 31, 2010, from $7.1 million at June 30, 2010. Commercial business loans increased $1.5 million or 13.3%, to $12.5 million at December 31, 2010, from $11.0 million at June 30, 2010. Commercial real estate loans collateralized by commercial properties, increased $1.2 million or 4.3%, to $27.7 million at December 31, 2010, from $26.5 million at June 30, 2010. One-to-four family residential loans decreased $3.7 million or 5.0%, to $70.7 million at December 31, 2010, from $74.4 million at June 30, 2010, as customer prepayments were fueled by the low interest rate environment and the Company continued to sell the majority of residential loan originations in the secondary mortgage market. Construction loans decreased $1.2 million or 4.5%, to $25.2 million at December 31, 2010. The majority of construction loans, 97.1%, are collateralized by residential one-to-four family investment and multi-family properties. Commercial real estate loans collateralized by residential multi-family properties, decreased $36,000 or 0.3%, to $14.1 million at December 31, 2010. The Company has had continued success in implementing its strategic plan of increasing our commercial business activities and the development of our mortgage banking operation. 9 Loan Portfolio Composition. The following table sets forth the composition of our loan portfolio by type of loan as of the dates indicated. At December 31, At June 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Residential loans: One-to-four family $ % $ % $ % $ % $ % $ % Home equity loans and lines of credit Total residential mortgage loans Commercial loans: One-to-four family investment property - Multi-family real estate - - Commercial real estate Commercial business Total commercial loans Construction loans: One-to-four family Multi-family - - Non-residential Total construction loans Consumer Total loans: % Other items: Net deferred loan costs 95 Allowance for loan losses ) Total loans, net $ 10 Short-term investments decreased $1.7 million, or 47.8%, to $1.8 million at December 31, 2010, from $3.5 million at June 30, 2010, as overnight funds were used to fund loan demand. Securities available for sale decreased $3.7 million, or 33.9%, to $7.2 million at December 31, 2010 and securities held to maturity decreased $516,000, or 13.9%, to $3.2 million at December 31, 2010, as cashflows from security maturities were used to fund loan demand and to pay off maturing Federal Home Loan Bank (“FHLB”)advances. Total deposits increased $4.2 million, or 2.8%, to $151.5 million at December 31, 2010, from $147.3 million at June 30, 2010, primarily due to increases in money market deposit accounts, NOW accounts and demand deposits, partially offset by a decrease in term certificates and savings accounts. The increases in money market deposit accounts, NOW accounts and demand deposits were substantially related to the introduction of a new relationship banking program that featured free identity theft protection for account holders. Money market deposit accounts increased $6.6 million, or 12.9%, to $57.4 million at December 31, 2010. NOW accounts increased $1.6 million, or 11.9%, to $15.1 million at December 31, 2010 and demand deposits increased $1.2 million, or 7.9%, to $16.6 million at December 31, 2010. Term certificates decreased $5.1 million, or 9.3%, reflecting consumers’ desires to remain liquid, given the low interest rate environment. Our advances from the FHLB decreased $11.3 million, or 26.3%, to $31.7 million at December 31, 2010, from $43.0 million at June 30, 2010, as cashflows from security maturities and deposit increases were used to pay off maturing advances. Short-term advances decreased $3.7 million and long-term advances decreased $7.5 million. Stockholders’ equity increased $801,000, or 4.4%, to $19.2 million at December 31, 2010, from $18.4 million at June 30, 2010. The increase in stockholders’ equity reflected net income of $832,000 for the six months ended December 31, 2010, partially offset by a decrease in accumulated other comprehensive income of $73,000 to $120,000 at December 31, 2010, due to market interest rate changes. There were $185,000 and $298,000 in net pre-tax unrealized gains on securities available for sale at December 31, 2010 and June 30, 2010, respectively. Comparison of Financial Condition at June 30, 2010 and 2009 Our total assets increased by $10.4 million, or 5.1%, to $211.5 million at June 30, 2010, from $201.2 million at June 30, 2009. The increase in total assets resulted primarily from increases in net loans receivable and securities available for sale, partially offset by decreases in short-term investments and securities held to maturity. The increase in net loans receivable of $12.0 million, or 7.3%, to $175.9 million at June 30, 2010, was primarily due to increases in commercial real estate loans collateralized by residential multi-family and one-to-four family investment properties, commercial real estate loans collateralized by commercial properties, construction loans and commercial loans, partially offset by decreases in residential one-to-four family loans. Commercial real estate loans collateralized by residential multi-family properties, increased $5.9 million, or 71.2%, to $14.1 million at June 30, 2010, from $8.2 million at June 30, 2009. Commercial real estate loans collateralized by commercial properties, increased $5.0 million, or 23.3%, to $26.5 million at June 30, 2010, from $21.5 million at June 30, 2009. Commercial real estate loans collateralized by residential one-to-four family investment properties, increased $2.3 million, or 47.6%, to $7.1 million at June 30, 2010, from $4.8 million at June 30, 2009. Construction loans increased $3.2 million, or 13.9%, to $26.4 11 million at June 30, 2010. The majority of construction loans, 87.4%, are collateralized by residential one-to-four family investment and multi-family properties. Commercial businessloans increased $2.6 million, or 31.6%, to $11.0 million at June 30, 2010, from $8.4 million at June 30, 2009. One-to-four family residential loans decreased $7.7 million, or 9.4%, to $74.4 million at June 30, 2010, from $82.1 million at June 30, 2009, as customer prepayments were fueled by the low interest rate environment and the Company continued to sell the majority of residential loan originations in the secondary mortgage market. The Company has had continued success in implementing its strategic plan of increasing our commercial business activities and the development of our mortgage banking operation. Short-term investments decreased $4.5 million, or 56.7%, to $3.5 million at June 30, 2010, from $8.0 million at June 30, 2009, as a temporary increase in overnight funds was used to fund loan demand. Securities available for sale increased $1.4 million, or 14.7%, to $10.9 million at June 30, 2010 and securities held to maturity decreased $1.2 million, or 25.0%, to $3.7 million at June 30, 2010, as cashflows from security maturities were reinvested in securities available for sale. Total deposits increased $6.2 million, or 4.4%, to $147.3 million at June 30, 2010, from $141.1 million at June 30, 2009, primarily due to increases in money market deposit accounts, NOW accounts and savings accounts, partially offset by a decrease in term certificates. The increases in money market deposit accounts, NOW accounts and savings accounts were substantially related to the introduction of a new relationship banking program that featured free identity theft protection for account holders. Money market deposit accounts increased $4.9 million, or 10.7%, to $50.9 million at June 30, 2010. NOW accounts increased $1.6 million, or 13.7%, to $13.5 million at June 30, 2010 and savings accounts increased $1.3 million, or 11.5%, to $12.3 million at June 30, 2010. Term certificates decreased $1.4 million, or 2.4%, reflecting consumers’ desires to remain liquid, given the low interest rate environment. Our advances from the FHLB increased $2.7 million, or 6.7%, to $43.0 million at June 30, 2010, from $40.3 million at June 30, 2009, as proceeds from the advances were used to fund loan originations. Short-term advances increased $7.3 million and long-term advances decreased $4.6 million, as management shortened the maturities of advances to take advantage of the low interest rate environment. Stockholders’ equity increased $1.1 million, or 6.1%, to $18.4 million at June 30, 2010, from $17.3 million at June 30, 2009. The increase was primarily due to the net income for the period and the impact of adjusting the fair value of available-for-sale securities due to market interest rate changes. The increase in stockholders’ equity reflected net income of $939,000 for the fiscal year ended June 30, 2010 and an increase in accumulated other comprehensive income of $57,000 to $193,000 at June 30, 2010. There were $298,000 and $209,000 in net pre-tax unrealized gains on securities available for sale at June 30, 2010 and 2009, respectively. Comparison of Operating Results for the Six Month Period Ended December 31, 2010 and 2009 General.Net income for the six months ended December 31, 2010 was $832,000, compared to $318,000 for the six months ended December 31, 2009, resulting in a $514,000, or 162.0%, increase in net income. The increase was primarily related to an 12 increase in net interest income and non-interest income, partially offset by an increase in non-interest expense and income tax expense. Interest Income. Interest income increased by $445,000, or 8.5%, to $5.7 million for the six months ended December 31, 2010. The increase in interest income resulted primarily from an increase in interest income from loans receivable, partially offset by a decrease in interest and dividend income from securities. The increase in interest income reflected a $12.1 million, or 6.5%, increase in the average balance of interest-earning assets to $197.6 million for the six months ended December 31, 2010, from $185.5 million for the six months ended December 31, 2009 and by an 11 basis point increase in the average yield on interest-earning assets to 5.75% for the six months ended December 31, 2010, from 5.64% for the six months ended December 31, 2009, reflecting the continued change in the loan portfolio composition to higher-yielding commercial real estate loans in a declining interest rate market. Interest income from loans receivable increased $526,000, or 10.7%, to $5.4 million for the six months ended December 31, 2010, from $4.9 million for the six months ended December 31, 2009. The increase was due to a $15.2 million, or 9.2%, increase in the average balance of loans receivable for the six months ended December 31, 2010 to $179.9 million from $164.7 million and by an 8 basis point increase in the average yield to 6.05% from 5.97%. Interest and dividend income from investment securities decreased $81,000, or 25.6%, to $235,000 for the six months ended December 31, 2010, from $316,000 for the six months ended December 31, 2009. The decrease resulted from a $3.4 million, or 18.2%, decrease in the average balance of investment securities to $15.1 million for the six months ended December 31, 2010, from $18.5 million for the six months ended December 31, 2009, as well as a 31 basis point decrease in the average yield to 3.11% from 3.42%. Interest Expense.Interest expense decreased $350,000, or 18.0%, to $1.6 million for the six months ended December 31, 2010, from $1.9 million for the six months ended December 31, 2009.The decrease in interest expense resulted from a 56 basis point decrease in the average cost of liabilities to 1.86% from 2.42%, partially offset by a $10.5 million, or 6.6%, increase in the average balance of interest-bearing liabilities to $171.3 million for the six months ended December 31, 2010, from $160.8 million for the six months ended December 31, 2009. Interest expense on total deposits decreased $154,000, or 13.4%, due to a 44 basis point decrease in the average rate paid on such deposits, partially offset by a $15.6 million, or 12.9%, increase in the average balance of interest-bearing deposits. Deposit interest rates were decreased, as market interest rates remained low throughout the six months ended December 31, 2010. Interest expense on certificates of deposit decreased $263,000, or 28.9%, due to a 90 basis point decrease in the average rate paid and by a $943,000, or 1.7%, decrease in the average balance of such deposits. Interest expense on money market deposits increased $68,000, or 29.3%, due to a $12.1 million, or 28.2%, increase in the average balance of money market accounts and by a 1 basis point increase in the average rate paid on such deposits.Interest expense on NOW accounts increased $35,000, to $38,000, due to a 48 basis point increase in the average rate paid on such deposits and by a $3.6 million, or 34.7%, increase in the average balance of NOW accounts. The average balance increases in money market deposit and NOW accounts 13 were primarily due to the introduction of a new relationship banking program that featured free identity theft protection for account holders. Interest expense on FHLB advances decreased $196,000, or 24.8%, due to a 55 basis point decrease in the average rate paid on such advances and by a $5.0 million, or 12.9%, decrease in the average balance of FHLB advances. Net Interest Income.Net interest income increased $795,000, or 24.2%, to $4.1 million for the six months ended December 31, 2010, from $3.3 million for the six months ended December 31, 2009. The increase was the result of an increase of our net interest margin and an increase in average net interest-earning assets. The increase in our net interest margin reflected the more rapid re-pricing of our interest-bearing liabilities as compared to our interest-earning assets in a downward trending interest rate environment. Our net interest margin increased to 4.13% for the six months ended December 31, 2010, from 3.55% for the six months ended December 31, 2009. Average net interest-earning assets increased $1.6 million, or 6.4%, to $26.3 million for the six months ended December 31, 2010, from $24.8 million for the six months ended December 31, 2009. Provision for Loan Losses.Management establishes provisions for loan losses, which are charged to operations, at a level necessary to absorb known and inherent losses that are both probable and reasonably estimable at the date of the financial statements. In evaluating the level of the allowance for loan losses quarterly, management analyzes several qualitative loan portfolio risk factors including but not limited to, charge-off history over a twelve-month rolling period, changes in management or underwriting policies, current economic conditions, delinquency statistics, geographic and industry concentrations, the adequacy of the underlying collateral, the financial strength of the borrower and results of internal and external loan reviews. During the year ended June 30, 2010, the Company revised its methodology to identify more categories which have increased risk based on their specific loan type or adverse ratings. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available. After an evaluation of these factors, the Company’s provision was $23,000 for the six months ended December 31, 2010, as compared to a $196,000 provision for the six months ended December 31, 2009. Historically, our loan portfolio has primarily consisted of one-to-four family residential mortgage loans. The composition of our loan portfolio has gradually changed in recent years to include more multi-family, commercial real estate and commercial business loans. In addition, our current business plan calls for increases in these loans. Management’s evaluation of the allowance for loan losses, the composition of the loan portfolio and increased risk associated with multi-family, commercial real estate and commercial business loans (because they present larger non-homogeneous credits and because they may be more sensitive to changes in economic conditions) may result in larger additions to the allowance for loan losses in future periods. Although we believe that we use the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary, based on estimates that are susceptible to change as a result of changes in economic conditions and other factors. In addition, the Office of Thrift Supervision (“the OTS”), as an integral part of its examination process, will periodically review our allowance for loan losses. Such 14 agency may require us to recognize adjustments to the allowance, based on its judgments about information available to it at the time of its examination. Non-interest Income. Non-interest income increased $254,000, or 48.7%, to $778,000 for the six months ended December 31, 2010, as compared to $524,000 for the six months ended December 31, 2009, primarily due to increases in mortgage banking income and income from bank-owned life insurance (“BOLI”), partially offset by a decrease in customer service fees. Mortgage banking income increased $236,000, or 129.9% to $417,000, reflecting the continued development of our mortgage banking function and the low mortgage rate environment, which fueled loan refinancings. Income from BOLI increased $41,000, or 403.8%, to $51,000 for the six months ended December 31, 2010. Income from BOLI for the six months ended December 31, 2009 included a $28,000 loss on investments in variable BOLI policies, which were exchanged for fixed BOLI policies in September 2009. Income from customer service fees decreased $25,000, or 7.2%, to $307,000 for the six months ended December 31, 2010, as compared to $332,000 for the six months ended December 31, 2009. The decrease was primarily due to a $44,000, or 22.2% decrease in fees associated with our overdraft privilege program, partially offset by a $15,000, 18.5% increase in ATM fees. A significant component of customer service fees has been income related to our overdraft privilege program. New and proposed regulations may have a negative impact on the level of our customer service fees. Non-interest Expense. Non-interest expense increased $372,000, or 11.9%, to $3.5 million for the six months ended December 31, 2010, compared to $3.1 million for the six months ended December 31, 2009. The increase was primarily due to increases in salaries and benefits, professional fees and other general and administrative expenses, partially offset by a decrease in occupancy and equipment expense. Salaries and employee benefits increased $241,000, or 13.9%, primarily due to a $57,000 increase in incentive plan expense, $35,000 from temporary employee expense and $22,000 from payroll taxes. Occupancy expense decreased $16,000, or 4.5% to $365,000 for the six months ended December 31, 2010, primarily due to a decline in depreciation expense. Data processing expenses increased $1,000, or 0.8%. Professional fees increased $26,000, or 13.2%, primarily due to costs associated with changing the Company’s fiscal year end from June to December. Advertising expenses increased $1,000, or 1.2%, to $105,000 for the six months ended December 31, 2010. Federal Deposit Insurance Corporation (“FDIC”) insurance increased $9,000, or 8.6%, to $106,000 for the six months ended December 31, 2010. Our other general and administrative expense increased $110,000, or 28.8%, to $497,000 for the six months ended December 31, 2010, primarily due to a $60,000 increase in recruitment expense and $15,000 of expense associated with our new checking account products that feature identity theft protection. Income Tax Expense. Income before income taxes was $1.3 million for the six months ended December 31, 2010, which resulted in income tax expense of $511,000, compared to net income before income taxes of $493,000 for the six months ended December 31, 2009, which resulted in an income tax expense of $175,000. The effective tax rates for the six months ended December 31, 2010 and 2009 were 38.1% and 35.6%, respectively. 15 Comparison of Operating Results for the Years Ended June 30, 2010 and 2009 General.Net income for the fiscal year ended June 30, 2010 was $939,000, compared to $350,000 for the fiscal year ended June 30, 2009, resulting in a $589,000, or 168.4%, increase in net income. The increase was primarily related to an increase in net interest income and non-interest income, partially offset by an increase in non-interest expense and the income tax provision. Interest Income. Interest income increased by $183,000, or 1.7%, to $10.7 million for the fiscal year ended June 30, 2010. The increase in interest income resulted primarily from an increase in interest income from loans receivable, partially offset by a decrease in interest and dividend income from securities and a decrease in interest income from short-term investments. The increase in interest income reflected a $7.2 million, or 3.9%, increase in the average balance of interest-earning assets to $190.6 million for the fiscal year ended June 30, 2010, from $183.4 million for the fiscal year ended June 30, 2009, partially offset by a 12 basis point decrease in the average yield on interest-earning assets to 5.63% for the fiscal year ended June 30, 2010, from 5.75% for the fiscal year ended June 30, 2009, reflecting the continued change in the loan portfolio composition to higher-yielding commercial real estate loans in a declining interest rate market. Interest income from loans receivable increased $385,000, or 4.0%, to $10.1 million for the fiscal year ended June 30, 2010, from $9.7 million for the fiscal year ended June 30, 2009. The increase was due to a $7.9 million, or 4.9%, increase in the average balance of loans receivable during fiscal 2010 to $169.6 million from $161.8 million, partially offset by a 5 basis point decrease in the average yield to 5.96% from 6.01%. Interest and dividend income from investment securities decreased $198,000, or 24.1%, to $622,000 for the fiscal year ended June 30, 2010, from $820,000 for the fiscal year ended June 30, 2009. The decrease resulted from a $1.9 million, or 9.4%, decrease in the average balance of investment securities to $18.5 million for the fiscal year ended June 30, 2010, from $20.4 million for the fiscal year ended June 30, 2009, as well as a 66 basis point decrease in the average yield to 3.36% from 4.02%. Interest Expense.Interest expense decreased $1.0 million, or 21.9%, to $3.7 million for fiscal 2010, from $4.7 million for the fiscal year ended June 30, 2009.The decrease in interest expense resulted from a 68 basis point decrease in the average cost of liabilities to 2.22% from 2.90%, partially offset by a $3.2 million, or 2.0%, increase in the average balance of interest-bearing liabilities to $165.4 million for the fiscal year ended June 30, 2010, from $162.2 million for the fiscal year ended June 30, 2009. Interest expense on total deposits decreased $408,000, or 15.6%, due to a 58 basis point decrease in the average rate paid on such deposits, partially offset by a $13.3 million, or 12.1%, increase in the average balance of interest-bearing deposits. Deposit interest rates were decreased, as market interest rates remained low throughout the year. Interest expense on money market deposits decreased $326,000, or 40.2%, due to a 95 basis point decrease in the average rate paid on such deposits, partially offset by a $4.1 million, or 10.6%, increase in the average balance of money market accounts.Interest expense on certificates of deposit decreased $119,000, or 6.7%, due to a 57 basis point decrease in the average rate paid, partially offset by a $5.8 million, or 11.4%, increase in the average balance of such deposits. Interest expense on NOW accounts increased 16 $29,000, or 263.6%, due to a 22 basis point increase in the average rate paid on such deposits and by a $2.2 million, or 22.9%, increase in the average balance of NOW accounts. The average balance increases in money market deposit and NOW accounts were primarily due to the introduction of a new relationship banking program that featured free identity theft protection for account holders. Interest expense on FHLB advances decreased $621,000, or 29.6%, primarily due to a 51 basis point decrease in the average rate paid on such advances and by a $10.1 million, or 19.6%, decrease in the average balance of FHLB advances. Net Interest Income.Net interest income increased $1.2 million, or 20.7%, to $7.1 million for the fiscal year ended June 30, 2010, from $5.8 million for the fiscal year ended June 30, 2009. The increase was the result of an increase of our net interest margin and an increase in average net interest-earning assets. The increase in our net interest margin reflected the more rapid re-pricing of our interest-bearing liabilities as compared to our interest-earning assets in a downward trending interest rate environment. Our net interest margin increased to 3.70% during fiscal 2010, from 3.19% during fiscal 2009. Average net interest-earning assets increased $4.0 million, or 19.1%, to $25.2 million for the fiscal year ended June 30, 2010, from $21.1 million for the fiscal year ended June 30, 2009. Provision for Loan Losses.Management establishes provisions for loan losses, which are charged to operations, at a level necessary to absorb known and inherent losses that are both probable and reasonably estimable at the date of the financial statements. In evaluating the level of the allowance for loan losses quarterly, management analyzes several qualitative loan portfolio risk factors including but not limited to, charge-off history over a twelve-month rolling period, changes in management or underwriting policies, current economic conditions, delinquency statistics, geographic and industry concentrations, the adequacy of the underlying collateral, the financial strength of the borrower and results of internal and external loan reviews. During the year ended June 30, 2010, the Company revised its methodology to identify more categories which have increased risk based on their specific loan type or adverse ratings. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available. After an evaluation of these factors, the Company’s provision was $361,000 for the fiscal year ended June 30, 2010, as compared to a $248,000 provision for the fiscal year ended June 30, 2009. Historically, our loan portfolio has primarily consisted of one-to-four family residential mortgage loans. The composition of our loan portfolio has gradually changed in recent years to include more multi-family, commercial real estate and commercial business loans. In addition, our current business plan calls for increases in these loans. Management’s evaluation of the allowance for loan losses, the composition of the loan portfolio and increased risk associated with multi-family, commercial real estate and commercial business loans (because they present larger non-homogeneous credits and because they may be more sensitive to changes in economic conditions) may result in larger additions to the allowance for loan losses in future periods. Although we believe that we use the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary, based on estimates that are susceptible to change as a result of changes in economic conditions and 17 other factors. In addition, the OTS, as an integral part of its examination process, will periodically review our allowance for loan losses. Such agency may require us to recognize adjustments to the allowance, based on its judgments about information available to it at the time of its examination. Non-interest Income. Non-interest income increased $215,000, or 24.7%, to $1.1 million for the fiscal year ended June 30, 2010, as compared to $870,000 for the fiscal year ended June 30, 2009, primarily due to increases in mortgage banking income and income from BOLI. Mortgage banking income increased $159,000, or 72.6% to $378,000, reflecting the continued development of our mortgage banking function. Income from BOLI increased $52,000, or 650.0%, to $60,000 for the fiscal year ended June 30, 2010. Fiscal 2009 income from BOLI included a $42,000 loss on investments in variable BOLI policies, which were exchanged for fixed BOLI policies during fiscal 2010. Income from customer service fees increased $12,000, or 1.9%, to $645,000 for the fiscal year ended June 30, 2010, as compared to $633,000 for the fiscal year ended June 30, 2009. A significant component of customer service fees has been income related to our overdraft privilege program, which generated $372,000 in fees during 2010 and $398,000 during 2009. New Regulations E guidelines effective July 1, 2010, required the Company to receive a positive “opt-in” response from all customers authorizing the Company to charge overdraft fees on debit card or point of sale transactions. Management does not expect the “opt-in” requirement to have a material impact on our customer service fees. Non-interest Expense. Non-interest expense increased $387,000, or 6.5%, to $6.3 million for the fiscal year ended June 30, 2010, compared to $5.9 million for the fiscal year ended June 30, 2009. The increase was primarily due to increases in salaries and benefits, professional fees, data processing fees and advertising expenses, partially offset by decreases in FDIC insurance and other general and administrative expenses. Salaries and employee benefits increased $244,000, or 7.5%, primarily due to a $67,000 increase in health insurance premiums, as several existing employees began coverage, and annual salary increases. Occupancy expense decreased $9,000, or 1.2% to $767,000 for the fiscal year ended June 30, 2010. Data processing expenses increased $64,000, or 16.9%, primarily due to the addition of services provided, such as online account opening for both loans and deposits. Professional fees increased $85,000, or 30.9%, primarily due to increased costs associated with the Company’s compliance with section 404 of the Sarbanes-Oxley Act, related to internal controls over financial reporting, which was subsequently not required, and with legal expense associated with an employee termination. Advertising expenses increased $59,000, or 27.4%, to $274,000 for the fiscal year ended June 30, 2010, primarily due to the inclusion of a radio campaign in the advertising program. FDIC insurance decreased $38,000, or 15.1% to $214,000, as fiscal 2009 expense included a special FDIC insurance assessment of $93,000. Our other general and administrative expense decreased $18,000, or 2.3%, to $764,000 for the fiscal year ended June 30, 2010. Income Tax Expense. Income before income taxes was $1.5 million for the fiscal year ended June 30, 2010, which resulted in income tax expense of $519,000, compared to net income before income taxes of $531,000 for the fiscal year ended June 30, 2009, which resulted in an income tax expense of $181,000. The effective tax rates for the fiscal years ended June 30, 2010 and 2009 were 35.6% and 34.1%, respectively. 18 Average Balance Sheet The following tables set forth average balance sheets, average yields and costs, and certain other information for the periods indicated. There were no tax-equivalent yield adjustments made. All average balances are daily average balances. Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield. The yields set forth below include the effect of deferred fees and costs, discounts and premiums that are amortized or accreted to interest income or expense. At December 31, Six Months Ended December 31, Weighted Average Average Outstanding Average Outstanding Yield/ Outstanding Yield/ Balance Rate Balance Interest Rate Balance Interest Rate (Unaudited) (Dollars in thousands) Interest-earning assets: Loans $ % $ $ % $ $ % Investment securities (1) % % % Short-term investments % 1 % 1 % Total interest-earning assets % % % Non-interest-earning assets - - Total assets $ $ $ Interest-bearing liabilities: Savings deposits $ % $ 13 % $ 7 % NOW accounts % 38 % 3 % Money market accounts % % % Certificates of deposit % % % Total interest-bearing deposits % % % FHLB advances % % % Repurchase agreements % 1 % 1 % Total interest-bearing liabilities % % % Non-interest-bearing liabilities: Demand deposits Other non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and equity $ $ $ Net interest income $ $ Net interest rate spread (2) % % % Net interest-earning assets (3) $ $ $ Net interest margin (4) % % Average of interest-earning assets to interest-bearing liabilities % % % Consists entirely of taxable investment securities. Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. Net interest-earning assets represents total interest-earning assets less total interest-bearing liabilities. Net interest margin represents net interest income divided by average total interest-earning assets. 19 Fiscal Years Ended June 30, Average Average Outstanding Yield/ Outstanding Yield/ Balance Interest Rate Balance Interest Rate (Dollars in thousands) Interest-earning assets: Loans $ $ % $ $ % Investment securities (1) % % Short-term investments 2 % 6 % Total interest-earning assets % % Non-interest-earning assets - - Total assets $ $ Interest-bearing liabilities: Savings deposits $ 20 % $ 12 % NOW accounts 40 % 11 % Money market accounts % % Certificates of deposit % % Total interest-bearing deposits % % FHLB advances % % Repurchase agreements 2 % 2 % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Demand deposits Other non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and equity $ $ Net interest income $ $ Net interest rate spread (2) % % Net interest-earning assets (3) $ $ Net interest margin (4) % % Average of interest-earning assets to interest-bearing liabilities % % Consists entirely of taxable investment securities. Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. Net interest-earning assets represents total interest-earning assets less total interest-bearing liabilities. Net interest margin represents net interest income divided by average total interest-earning assets. 20 Rate/Volume Analysis The following table presents the effects of changing rates and volumes on our net interest income for the periods indicated. The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume). The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate). The net column represents the sum of the prior columns. For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately, based on the changes due to rate and the changes due to volume. Six Months Ended December 31, Fiscal Years Ended June 30, 2010 vs. 2009 2010 vs. 2009 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Net Volume Rate Net (In thousands) Interest-earning assets: Loans $ $ 74 $ $ $ ) $ Investment securities (1) Short-term investments - - - 6 ) (4 ) Total interest-earning assets 50 ) Interest-bearing liabilities: Savings deposits - 6 6 1 7 8 NOW accounts 1 34 35 3 26 29 Money market accounts 65 3 68 86 ) ) Certificates of deposit ) Total interest-bearing deposits 51 ) FHLB advances ) Total interest-bearing liabilities ) Change in net interest income $ (1) Consists entirely of taxable investment securities. Management of Market Risk General. The majority of our assets and liabilities are monetary in nature. Consequently, our most significant form of market risk is interest rate risk (“IRR”). Our assets, consisting primarily of mortgage loans, have longer maturities than our liabilities, consisting primarily of deposits. As a result, a principal part of our business strategy is to manage IRR and reduce the exposure of our net interest income to changes in market interest rates. Accordingly, our Board of Directors has established an Asset/Liability Committee, which is responsible for evaluating the IRR inherent in our assets and 21 liabilities, for determining the level of risk that is appropriate, given our business strategy, operating environment, capital, liquidity and performance objectives, and for managing this risk consistent with the guidelines approved by the Board of Directors. Senior management monitors the level of IRR on a regular basis and the Asset/Liability Committee meets on a monthly basis to review our asset/liability policies and position, IRR position and to discuss and implement IRR strategies. We have sought to manage our IRR in order to minimize the exposure of our earnings and capital to changes in interest rates. We have implemented the following strategies to manage our IRR: (1) offering a variety of adjustable rate loan products, including adjustable rate one-to-four family, multi-family and non-residential mortgage loans, and short-term consumer loans; (2) offering shorter-term fixed-rate mortgage loans; (3) using alternative funding sources, such as advances from the FHLB; and (4) deposit pricing strategies and short duration investments. By following these strategies, we believe that we are better positioned to react to changes in market interest rates. Net Interest Income Simulation. IRR can result from timing differences in the maturity/repricing of an institution's assets, liabilities and off-balance sheet contracts; the effect of embedded options, such as call or convertible options, loan prepayments, interest rate caps, and deposit withdrawals; unexpected shifts of the yield curve that affect both the slope and shape of the yield curve and differences in the behavior of lending and funding rates, sometimes referred to as basis risk. Given the potential types and differing related characteristics of IRR, it is important that the Company maintain an appropriate process and set of measurement tools, which enables it to identify and quantify its sources of IRR. The Company's primary tool in managing IRR in this manner is an income simulation model. This model measures the net interest income at risk primarily under three different interest rate scenarios. Specifically, net interest income is measured assuming market interest rates remain unchanged, where rates increase 200 basis points and where rates decrease 100 basis points from current market rates over a one-year time horizon. The changes in net interest income due to changes in market interest rates reflect the rate sensitivity of the Company’s interest-bearing assets and liabilities. 22 The following tables presents the estimated changes in net interest income that would result from changes in market interest rates over the next twelve-month period at December 31, 2010 and June 30, 2010: At December 31, 2010 At June 30, 2010 Changes in Changes in Interest Rates Net Interest Interest Rates Net Interest (Basis Points) Income % Change (Basis Points) Income % Change (Dollars in thousands) (Dollars in thousands) $ -1.1% $ 0.7% 0 $ 0.0% 0 $ 0.0% -100 $ -0.1% -100 $ 0.9% Certain shortcomings are inherent in the methodology used in the above IRR measurement. Modeling changes in net interest income simulation requires making certain assumptions that may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates. In this regard, the net interest income simulation table presented assumes that the composition of our interest-sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured and assumes that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration or repricing of specific assets and liabilities. Accordingly, although the net interest income simulation table provides an indication of our IRR exposure at a particular point in time, such measurements are not intended to and do not provide a precise forecast of the effect of changes in market interest rates on our net interest income and will differ from actual results. Liquidity Resources Liquidity is the ability to meet current and future financial obligations of a short-term nature. Our primary sources of funds consist of deposit inflows, loan repayments and maturities and sales of securities. While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition. We regularly review the need to adjust our investments in liquid assets based upon our assessment of: (1) expected loan demand, (2) expected deposit flows, (3) yields available on interest-earning deposits and securities, and (4) the objectives of our asset/liability management program. Excess liquid assets are invested generally in interest-earning deposits and short- and intermediate-term securities. Our most liquid assets are cash and cash equivalents. The levels of these assets are dependent on our operating, financing, lending and investing activities during any given period. At December 31, 2010, cash and cash equivalents totaled $3.3 million. Securities classified as available-for-sale, which provide additional sources of liquidity, totaled $7.2 million at December 31, 2010. In addition, at December 31, 2010, we had the ability to borrow a total of approximately $47.6 million from the FHLB. On that date, we had $31.7 million in advances outstanding. 23 We continued our mortgage banking activities by selling residential loans in the secondary market, primarily on a servicing-retained basis. These activities have a positive effect on liquidity by providing an additional source of funds to the Company. During the six months ended December 31, 2010, we sold $29.9 million in residential loans and we sold $8.8 million during the six months ended December 31, 2009. During the fiscal year ended June 30, 2010, we sold $19.5 million in residential loans compared to $11.7 million during fiscal 2009. We have no material commitments or demands that are likely to affect our liquidity other than set forth below. In the event loan demand were to increase at a pace greater than expected, or any unforeseen demand or commitment were to occur, we would access our borrowing capacity with the FHLB. At December 31, 2010, we had $9.1 million in loan commitments outstanding. In addition to commitments to originate loans, we had $22.4 million in unadvanced funds to borrowers. Related to our mortgage banking activities, we had $1.8 million and $1.6 million of forward loan sale commitments at December 31, 2010 and 2009, respectively. These forward loan sale commitments were used to offset the interest rate risk associated with mortgage loans, which have had their interest rate locked by our customers. We also had $685,000 and $521,000 of loans held for sale at December 31, 2010 and 2009, respectively. Certificates of deposit due within one year of December 31, 2010 totaled $38.8 million, or25.6% of total deposits. If these deposits do not remain with us, we will be required to seek other sources of funds, including other certificates of deposit and FHLB advances. Depending on market conditions, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit at December 31, 2010. We believe, however, based on past experience that a significant portion of our certificates of deposit will remain with us. We have the ability to attract and retain deposits by adjusting the interest rates offered. At June 30, 2010, we had $11.0 million in loan commitments outstanding. In addition to commitments to originate loans, we had $19.6 million in unadvanced funds to borrowers. Related to our mortgage banking activities, we had $4.9 million and $1.0 million of forward loan sale commitments at June 30, 2010 and 2009, respectively. These forward loan sale commitments were used to offset the interest rate risk associated with mortgage loans, which have had their interest rate locked by our customers. We also had $1.6 million and $269,000 of loans held for sale at June 30, 2010 and 2009, respectively. Certificates of deposit due within one year of June 30, 2010 totaled $29.3 million, or19.9% of total deposits. Our primary investing activities are the origination of loans and the purchase of securities. During the six months ended December 31, 2010, we originated $69.2million of loans and purchased $2.0 million of securities. We originated $39.7 million of loans and purchased $3.5 million of securities during the six months ended December 31, 2009. Financing activities consist primarily of activity in deposit accounts and FHLB advances. We experienced a net increase in total deposits of $4.2 million and a net decrease of $4.5 million for the six months ended December 31, 2010 and 2009, respectively. Deposit flows are affected by the overall level of interest rates, the interest rates and products offered by us and our local competitors and other factors. We generally manage the pricing of our deposits to be competitive. FHLB advances reflected 24 net decreases of $11.3 million and net increases of $2.5 million during the six months ended December 31, 2010 and 2009, respectively. FHLB advances have primarily been used to fund loan demand and purchase securities. Capital Georgetown Savings Bank (“the Bank”) is subject to various regulatory capital requirements administered by the OTS, including a risk-based capital measure. The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories. At December 31, 2010, the Bank exceeded all of the OTS regulatory capital requirements. The Bank is considered “well capitalized” under regulatory guidelines. See Note 12 of the Notes to the consolidated financial statements for additional information. Periodically, the OTS, as the primary federal regulator of federal savings banks, recommends certain of those institutions take voluntary steps to reduce risk to the institutions and the federal deposit insurance fund. In light of the economic environment, the OTS requested and theBank’s Board of Directors agreed in October 2008, to certain voluntary constraints on the Bank’s leveraged growth strategy. The voluntary constraints are as follows: (i) the Bank will maintain a Tier 1 (core) capital ratio of at least 7.1%; and (ii) in the event the Tier 1 (core) capital ratio decreases below 7.5%, the ratio of “high-risk” loans, as defined, to Tier 1 (core) capital would not exceed 350%; the ratio of classified assets to Tier 1 (core) capital (plus the allowance for loan losses) would not exceed 15%; and the ratio of nonperforming assets to total assets would not exceed 1.5%. As of December 31, 2010, the Bank was in compliance with the requested targets. The Company has approximately $650,000 of cash available to down-stream to the Bank to support its future capital needs. Given the persistent, poor economic climate, further increases to the Bank’s capital requirements may be possible, which could negatively impact the current leveraged growth strategy and the improving profitability trends. Impact of Inflation and Changing Prices The consolidated financial statements and related notes of Georgetown Bancorp, Inc. and Subsidiary have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). GAAP generally requires the measurement of financial position and operating results in terms of historical dollars without consideration for changes in the relative purchasing power of money over time due to inflation. The impact of inflation is reflected in the increased cost of our operations. Unlike industrial companies, our assets and liabilities are primarily monetary in nature. As a result, changes in market interest rates have a greater impact on performance than the effects of inflation. 25 (This page intentionally left blank) GEORGETOWN BANCORP, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Reports of Independent Registered Public Accounting Firm F-2 to F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Income F-5 Consolidated Statements of Changes in Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 to F-8 Notes to Consolidated Financial Statements F-9 to F-59 F-1 To the Board of Directors Georgetown Bancorp, Inc. Georgetown, Massachusetts REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of Georgetown Bancorp, Inc. and Subsidiary as of December 31, 2010 and the related consolidated statements of income, changes in shareholders' equity and cash flows for the six months ended December 31, 2010.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit.The consolidated financial statements of Georgetown Bancorp, Inc. and Subsidiary as of June 30, 2010 and 2009 were audited by other auditors whose report dated September 20, 2010 expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the December 31, 2010 consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Georgetown Bancorp, Inc. and Subsidiary as of December 31, 2010, and the consolidated results of their operations and their cash flows for the six months ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ SHATSWELL, MacLEOD & COMPANY, P.C. SHATSWELL, MacLEOD & COMPANY, P.C. West Peabody, Massachusetts February 28, 2011 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Georgetown Bancorp, Inc. Georgetown, Massachusetts We have audited the accompanying consolidated balance sheets of Georgetown Bancorp, Inc. and Subsidiary as of June 30, 2010 and 2009, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Georgetown Bancorp, Inc. and Subsidiary as of June 30, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Wolf & Company, P.C. Boston, Massachusetts September 20, 2010 F-3 GEORGETOWN BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS December 31, June 30, (In thousands) Cash and due from banks $ $ $ Short-term investments Total cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, at amortized cost (fair value $3,398,000 at December 31, 2010, $3,927,000 at June 30, 2010 and $5,101,000 at June 30, 2009) Federal Home Loan Bank stock, at cost Loans held for sale Loans, net of allowance for loan losses of $1,651,000 at December 31, 2010, $1,676,000 at June 30, 2010 and $1,455,000 at June 30, 2009 Premises and equipment, net Accrued interest receivable Bank-owned life insurance Prepaid FDIC insurance - Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ $ Securities sold under agreements to repurchase Short-term Federal Home Loan Bank advances - Long-term Federal Home Loan Bank advances Mortgagors' escrow accounts Accrued expenses and other liabilities Total liabilities Commitments and contingencies (Note 14) Stockholders' equity: Preferred stock, $0.10 par value per share:1,000,000 shares authorized; none outstanding - - - Common stock, $0.10 par value per share: 10,000,000 shares authorized; 2,777,250 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned compensation - ESOP (36,789, 40,886 and 49,078 shares unallocated at December 31, 2010, June 30, 2010 and 2009, respectively) Unearned compensation - Restricted stock (24,000 shares non-vested at December 31, 2010 and June 30, 2010) ) ) - Treasury stock, at cost (138,863 shares) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ See accompanying notes to consolidated financial statements. F-4 GEORGETOWN BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Six Months Ended Years Ended December 31, June 30, (Unaudited) (In thousands, except share data) Interest and dividend income: Loans, including fees $ Securities Short-term investments 1 1 2 6 Total interest and dividend income Interest expense: Deposits Short-term Federal Home Loan Bank advances 4 1 14 Long-term Federal Home Loan Bank advances Securities sold under agreements to repurchase 1 1 2 2 Total interest expense Net interest income Provision for loan losses 23 Net interest income, after provision for loan losses Non-interest income: Customer service fees Mortgage banking income, net Income from bank-owned life insurance 51 10 60 8 Other 3 1 2 10 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy and equipment expenses Data processing expenses Professional fees Advertising expenses FDIC insurance 97 Other general and administrative expenses Total non-interest expenses Income before income taxes Income tax provision Net income $ Weighted-average number of common shares outstanding: Basic and diluted Net income per share: Basic and diluted $ See accompanying notes to consolidated financial statements. F-5 GEORGETOWN BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Six Months Ended December 31, 2010 and Years Ended June 30, 2010 and 2009 Accumulated Additional Other Unearned Unearned Common Paid-in Retained Comprehensive Compensation- Compensation- Treasury Stock Capital Earnings Income (Loss) ESOP Restricted Stock Stock Total (In thousands) Balance at June 30, 2008 $ ) $ ) $ - $ ) $ Comprehensive income: Net income - Net unrealized gain on securities available for sale, net of related tax effects of $84,000 - Total comprehensive income Common stock held by ESOP allocated or committed to be allocated (8,193 shares) - ) - - 82 - - 39 Balance at June 30, 2009 ) - ) Comprehensive income: Net income - Net unrealized gain on securities available for sale, net of related tax effects of $32,000 - - - 57 - - - 57 Total comprehensive income Common stock held by ESOP allocated or committed to be allocated (8,192 shares) - ) - - 82 - - 41 Restricted stock granted in connection with equity incentive plan (25,000 shares) - ) - - Forfeiture of restricted stock (1,000 shares) - (5 ) - - - 5 - - Share based compensation - options - 4 - 4 Share based compensation - restricted stock - 10 - 10 Balance at June 30, 2010 ) ) ) Comprehensive income: Net income - Net unrealized loss on securities available for sale, net of related tax effects of $40,000 - - - ) - - - ) Total comprehensive income Common stock held by ESOP allocated or committed to be allocated (4,097 shares) - ) - - 41 - - 21 Share based compensation - options - 6 - 6 Share based compensation - restricted stock - 15 - 15 Balance at December 31, 2010 $ ) $ ) $ ) $ See accompanying notes to consolidated financial statements. F-6 GEORGETOWN BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended Years Ended December 31, June 30, (Unaudited) (In thousands) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided (used) by operating activities: Provision for loan losses 23 Accretion of securities, net (8 ) Accretion of deferred loan fees and costs, net ) (3 ) ) ) Depreciation and amortization expense Decrease (increase) in accrued interest receivable 17 ) ) ) Income from bank-owned life insurance ) ) ) (8 ) Stock-based compensation expense 42 20 55 39 Loans originated for sale ) Principal balance of loans sold Prepaid FDIC insurance 96 ) ) - Net change in other assets and liabilities ) ) 78 Net cash provided (used) by operating activities ) ) Cash flows from investing activities: Activity in securities available for sale: Maturities, prepayments and calls Purchases ) Maturities, prepayments and calls of securities held to maturity Purchase of Federal Home Loan Bank stock - - - ) Loan originations, net ) Principal balance of portfolio loans sold - - Purchase of premises and equipment ) Proceeds from redemption of bank-owned life insurance - - Purchase of bank-owned life insurance - ) ) - Net cash provided (used) by investing activities ) ) ) (continued) See accompanying notes to consolidated financial statements. F-7 GEORGETOWN BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Concluded) Six Months Ended Years Ended December 31, June 30, (Unaudited) (In thousands) Cash flows from financing activities: Net change in deposits ) Net change in securities sold under agreements to repurchase 84 ) ) ) Net change in Federal Home Loan Bank advances with maturities ofthree months or less ) ) Proceeds from Federal Home Loan Bank advances with maturities greater than three months Repayments of Federal Home Loan Bank advances with maturities greater than three months ) Net change in mortgagors' escrow accounts 5 48 46 Net cash (used) provided by financing activities ) ) Net change in cash and cash equivalents ) ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplementary information: Interest paid on deposit accounts $ Interest paid on borrowings Income taxes paid See accompanying notes to consolidated financial statements. F-8 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and June 30, 2010 and 2009 1. CORPORATE STRUCTURE Georgetown Bancorp, Inc. (the “Company”) is a federally-chartered corporation organized for the purpose of owning all of the outstanding capital stock of Georgetown Savings Bank (the “Bank”).The Company was organized as a wholly-owned subsidiary of Georgetown Bancorp, MHC (“MHC”), which is a federally-chartered mutual holding company. As of December 31, 2010, the MHC owned 56.8% of the Company’s outstanding shares of common stock. In March 2011, the Company changed its fiscal year from June 30 to December 31. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation and consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, the Bank. The Bank’s financial statements include its wholly-owned subsidiary, Georgetown Securities Corporation, which engages in the buying, selling and holding of securities.All significant intercompany balances and transactions have been eliminated in consolidation. Nature of operations The Company, through the Bank, provides a variety of financial services to individuals and small businesses in the eastern Massachusetts region and southern New Hampshire.Its primary deposit products are checking, savings and term certificate accounts and its primary lending products are residential and commercial mortgage loans. Segment reporting Generally, financial information is required to be reported on the basis that it is used internally for evaluating segment performance and deciding how to allocate resources to segments.Management evaluates the Company’s performance and allocates resources based on a single segment concept.Accordingly, there are no separately identified operating segments for which discrete financial information is available.The Company does not derive revenues from, or have assets located in, foreign countries, nor does it derive revenues from any single customer that represents 10% or more of the Company’s total revenues. F-9 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Use of estimates In preparing consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the realizability of deferred tax assets. Fair value hierarchy The Company groups its assets and liabilities measured at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value as follows: Level l - Valuation is based on quoted prices in active markets for identical assets or liabilities.Level l assets and liabilities generally include debt and equity securities that are traded in an active exchange market. Level 2 - Valuation is based on observable inputs other than Level l prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Valuation is based on unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. Reclassifications Certain amounts in the 2009 consolidated financial statements have been reclassified to conform to the 2010 presentation. Cash and cash equivalents Cash and cash equivalents include cash, amounts due from banks and short-term investments, all of which mature within 90 days, and are carried at cost. F-10 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Securities Debt securities that management has the positive intent and ability to hold to maturity are classified as “held to maturity” and reflected at amortized cost.Securities classified as “available for sale” are reflected at fair value, with unrealized gains and losses excluded from earnings and reported in other comprehensive income/loss, net of tax effects. Purchase premiums and discounts are amortized to earnings by the interest method over the contractual lives of the securities. Gains and losses on sale of securities are recognized on the trade date and determined using the specific identification method. Each reporting period, the Company evaluates all securities classified as available-for-sale or held-to-maturity with a decline in fair value below the amortized cost of the investment to determine whether or not the impairment is deemed to be other-than-temporary (“OTTI”). For debt securities, OTTI is required to be recognized (1) if the Company intends to sell the security; (2) if it is “more likely than not” that the Company will be required to sell the security before recovery of its amortized cost basis; or (3) the present value of expected cash flows is not sufficient to recover the entire amortized cost basis. For all impaired debt securities that the Company intends to sell, or more likely than not will be required to sell, the full amount of the depreciation is recognized as OTTI through earnings. Credit-related OTTI for all other impaired debt securities is recognized through earnings. Non-credit related OTTI for such debt securities is recognized in other comprehensive income, net of applicable taxes. Federal Home Loan Bank stock The Bank, as a member of the Federal Home Loan Bank (“FHLB”) system, is required to maintain an investment in capital stock of the FHLB of Boston. Based on redemption provisions of the FHLB, the stock has no quoted market value and is carried at cost. In December 2008, as part of a capital restoration initiative, the FHLB of Boston established a moratorium on the repurchase of excess stock and effective February 26, 2009, the FHLB of Boston suspended the payment of dividends.On February 22, 2011, the FHLB of Boston declared a quarterly dividend and the board of directors anticipated that it will continue to declare modest cash dividends through 2011. The Bank reviews its investment in capital stock of the FHLB of Boston for impairment based on the ultimate recoverability of its cost basis in the FHLB of Boston stock. As of December 31, 2010, no impairment has been recognized. Loans held for sale Loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated fair value in the aggregate.Net unrealized losses, if any, are recognized through a valuation allowance by charges to income.Fair value is based on committed secondary market prices. F-11 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Loans The loan portfolio consists of mortgage, business and consumer loans to the Bank’s customers, principally in the eastern Massachusetts region and southern New Hampshire.The ability of the Bank’s debtors to honor their contracts is dependent upon the real estate and general economic conditions in this area. Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are generally reported at their outstanding unpaid principal balances adjusted for the allowance for loan losses and any deferred fees or costs on originated loans.Interest income is accrued on the unpaid principal balance.Loan origination costs, net of origination fees, are deferred and recognized as an adjustment of the related loan yield using the interest method. The accrual of interest on loans, including impaired loans, is generally recognized on a simple interest basis and is discontinued at the time the loan is 90 days past due, unless the credit is well secured and in process of collection.Past due status is based on the contractual terms of the loans.Loans are placed on non-accrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on non-accrual or charged-off is reversed against interest income.The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for loan losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. F-12 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Allowance for loan losses (continued) The allowance for loan losses is evaluated on a monthly basis by management and is based upon management’s monthly review of the collectability of the loans in light of known and inherent risks in the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.Additionally, as part of the evaluation of the level of the allowance for loan losses, on a quarterly basis management analyzes several qualitative loan portfolio risk factors including, but not limited to, charge-off history, changes in management or underwriting policies, current economic conditions, delinquency statistics, geographic and industry concentrations, the adequacy of the underlying collateral, the financial strength of the borrower and results of internal and external loan reviews. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance for loan losses consists of specific, general and unallocated components.The specific component relates to loans that are classified as impaired.For such loans that are classified as impaired, an allowance for loan losses is established when the discounted cash flows or the fair value of the existing collateral (less cost to sell) of the impaired loan is lower than the carrying value of that loan.The general component covers non-impaired loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component may be maintained to cover uncertainties that could affect management’s estimate of probable losses. A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. The Bank periodically may agree to modify the contractual terms of loans. When a loan is modified and a concession is made to a borrower experiencing financial difficulty, the modification is considered a troubled debt restructuring ("TDR").All TDRs are initially classified as impaired. Adjustable-rate mortgage loans decrease the risk associated with changes in market interest rates by periodically repricing, but involve other risks because, as interest rates increase, the underlying payments by the borrower increase, thus increasing the potential for default by the borrower. At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates. Upward adjustment of the contractual interest rate is also limited by the maximum periodic and lifetime interest rate adjustments permitted by our loan documents and, therefore, the effectiveness of adjustable-rate mortgage loans may be limited during periods of rapidly rising interest rates. F-13 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Allowance for loan losses (concluded) Loans secured by commercial real estate, multi-family and one-to-four family investment properties, generally involve larger principal amounts and a greater degree of risk than one-to-four family residential mortgage loans. Because payments on loans secured by commercial real estate, including multi-family and one-to-four family investment properties, are often dependent on successful operation or management of the properties, repayment of such loans may be affected by adverse conditions in the real estate market or the economy. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment or other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial business loans generally are made on the basis of the borrower’s ability to repay the loan from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial business loans may depend substantially on the success of the business itself. Further, any collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value. Construction and development financing is generally considered to involve a higher degree of credit risk than long-term financing on improved, owner-occupied real estate. Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions. If the estimate of construction cost proves to be inaccurate, we may be required to advance funds beyond the amount originally committed in order to protect the value of the property. Additionally, if the estimate of value proves to be inaccurate, we may be confronted with a project, when completed, having a value that is insufficient to assure full repayment. Other real estate owned and in-substance foreclosures Other real estate owned includes properties acquired through foreclosure and properties classified as in-substance foreclosures in accordance with Accounting Standards Codification (“ASC”) 310-40, “Receivables – Troubled Debt Restructuring by Creditors.”These properties are carried at the lower of cost or estimated fair value less estimated costs to sell.Any write down from cost to estimated fair value required at the time of foreclosure or classification as in-substance foreclosure is charged to the allowance for loan losses.Expenses incurred in connection with maintaining these assets, subsequent write downs and gains or losses recognized upon sale are included in other general and administrative expense. In accordance with ASC 310-10-35, “Receivables - Overall - Subsequent Measurements,” the Company classifies loans as in-substance repossessed or foreclosed if the Company receives physical possession of the debtor’s assets regardless of whether formal foreclosure proceedings take place. F-14 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Servicing The Bank services mortgage loans for others.Mortgage servicing assets are recognized at fair value, as separate assets when rights are acquired through purchase or through sale of financial assets.Initial fair value is determined using prices for similar assets with similar characteristics. Capitalized servicing rights are reported in other assets and are amortized into loan servicing fee income in proportion to, and over the period of, the estimated future net servicing income of the underlying financial assets.Servicing assets are evaluated for impairment based upon the fair value of the rights as compared to amortized cost.Impairment is determined by stratifying rights by predominant risk characteristics, such as interest rates and terms.Fair value is based on a quarterly, third-party valuation model that calculates the present value of estimated future net servicing income.Impairment is recognized through a valuation allowance for an individual stratum, to the extent that fair value is less than the capitalized amount for the stratum.Changes in the valuation allowance are reported in loan servicing fee income. Derivative financial instruments Derivative financial instruments are recognized as assets and liabilities on the consolidated balance sheets and measured at fair value. Derivative Loan Commitments Mortgage loan commitments are referred to as derivative loan commitments if the loan that will result from exercise of the commitment will be held for sale upon funding.Loan commitments that are derivatives are recognized at fair value on the consolidated balance sheets in other assets and other liabilities with changes in their fair values recorded in mortgage banking income. Fair value is determined using secondary market pricing, including expected normal servicing rights. In estimating fair value, the Bank assigns a probability to a loan commitment based on an expectation that it will be exercised and the loan will be funded. Forward Loan Sale Commitments To protect against the price risk inherent in derivative loan commitments, the Bank utilizes both “mandatory delivery” and “best efforts” forward loan sale commitments to mitigate the risk of potential decreases in the values of loans that would result from the exercise of the derivative loan commitments. Mandatory delivery contracts are accounted for as derivative instruments.Generally, the Bank’s best efforts contracts meet the definition of derivative instruments when the loans to the underlying borrowers close and are accounted for as derivative instruments at that time.Accordingly, forward loan sale commitments are recognized at fair value on the consolidated balance sheets in other assets and other liabilities with changes in their fair values recorded in mortgage banking income. The Bank estimates the fair value of its forward loan sales commitments using a methodology similar to that used for derivative loan commitments. F-15 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Premises and equipment Land is carried at cost.Buildings, leasehold improvements and equipment are stated at cost less accumulated depreciation and amortization.Depreciation and amortization are computed principally on the straight-line method over the estimated useful lives of the assets or the expected terms of the leases, if shorter.Expected terms include lease option periods to the extent that the exercise of such options is reasonably assured. Bank-owned life insurance Bank-owned life insurance policies are reflected on the consolidated balance sheets at cash surrender value. Changes in cash surrender value are reflected in non-interest income on the consolidated statements of income. Transfers of financial assets Transfers of financial assets are accounted for as sales when control over the assets has been surrendered.Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Income taxes Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various balance sheet assets and liabilities and gives current recognition to changes in tax rates and laws.A valuation allowance is established against deferred tax assets when, based upon the available evidence including historical and projected taxable income, it is more likely than not that some or all of the deferred tax assets will not be realized.The Company does not have any uncertain tax positions at December 31, 2010 which require accrual or disclosure. Income tax benefits related to stock compensation in excess of grant date fair value less any proceeds on exercise are recognized as an increase to additional paid-in capital upon vesting or exercising and delivery of the stock. Any income tax effects related to stock compensation that are less than grant date fair value less any proceeds on exercise would be recognized as a reduction of additional paid in capital to the extent of previously recognized income tax benefits and then through income tax expense for the remaining amount. Advertising costs Advertising costs are expensed when incurred. F-16 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Employee Stock Ownership Plan Compensation expense for the Employee Stock Ownership Plan (“ESOP”) is recorded at an amount equal to the shares committed to be allocated by the ESOP multiplied by the average fair market value of the shares during the period. The Bank recognizes compensation expense ratably over the year based upon the Bank’s estimate of the number of shares expected to be allocated by the ESOP. Unearned compensation applicable to the ESOP is reflected as a reduction of stockholders’ equity in the consolidated balance sheets. The difference between the average fair market value and the cost of the shares allocated by the ESOP is recorded as an adjustment to additional paid-in capital. Share-based Compensation Plan The Company measures and recognizes compensation cost relating to share-based payment transactions based on the grant-date fair value of the equity instruments issued.Share-based compensation is recognized over the period the employee is required to provide services for the award.Reductions in compensation expense associated with forfeited options are estimated at the date of grant, and this estimated forfeiture rate is adjusted quarterly based on actual forfeiture experience.The Company uses the Black-Scholes option-pricing model to determine the fair value of stock options granted. F-17 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Earnings per share Basic earnings per share represents net income available to common stockholders divided by the weighted-average number of common shares outstanding during the period.If rights to dividends on unvested options/awards are non-forfeitable, these unvested awards/options are considered outstanding in the computation of basic earnings per share.Diluted earnings per share reflects additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate to outstanding stock options and restricted stock awards and are determined using the treasury stock method. Treasury shares and unallocated ESOP shares are not deemed outstanding for earnings per share calculations. Earnings per common share have been computed based on the following: Six Months Ended Years Ended December 31, June 30, (Unaudited) Net income available to common stockholders $ Basic common shares: Weighted average shares outstanding Less:Weighted average unallocated ESOP shares ) Add:Weighted average unvested restricted stock shares with non-forfeitable dividend rights - - Basic weighted average common shares outstanding Dilutive potential common shares - Diluted weighted average common shares outstanding Basic and diluted earnings per share $ Options for 24,000 shares that were granted in February 2010 were not included in the computation of diluted earnings per share because to do so would have been antidilutive for the six months ended December 31, 2010 and the year ended June 30, 2010. F-18 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Comprehensive income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in operating results.Although certain changes in assets and liabilities, such as unrealized gains and losses on securities available for sale, are reported as a separate component of the stockholders’ equity section of the consolidated balance sheets, such items, along with net income, are components of comprehensive income. Recent accounting pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued two related accounting pronouncements changing the accounting principles and disclosure requirements related to transfers of assets, securitizations and special-purpose entities. For situations in which only a portion of a financial asset is transferred, such as for a participation loan or the government-guaranteed portion of a loan, if the transfer of the portion of the loan does not meet the criteria of a participating interest, then it must be accounted for as a secured borrowing rather than as a sale. In order to meet the criteria for a participating interest, all cash flows from the loan must be divided proportionately, the rights of each loan holder must have the same priority, the loan holders must have no recourse to the transferor other than standard representations and warranties and no loan holder can have the right to pledge or exchange the entire loan. These pronouncements are effective for the Company as of July 1, 2010 and did not have a material impact on the Company’s consolidated financial statements. In July 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-20, Receivables (Topic 310), Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.This Update requires an entity to provide disclosures that facilitate financial statement users’ evaluation of (1) the nature of credit risk inherent in the entity’s loan portfolio (2) how that risk is analyzed and assessed in arriving at the allowance for loan and lease losses and (3) the changes and reasons for those changes in the allowance for loan and lease losses. For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. This Update is effective for the Company for the quarter ending December 31, 2010 and has a significant impact on the disclosures in the consolidated financial statements. In December 2010, the FASB issued ASU 2010-28, “Intangibles - Goodwill and Other.”This ASU addresses when to perform step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For public entities, the amendments in this ASU are effective for fiscal years, and interim periods beginning after December 15, 2010.For nonpublic entities, the amendments are effective for fiscal years and interim periods beginning after December 15, 2011. The amendments in this ASU are not expected to have a material impact on the Company’s consolidated financial statements. F-19 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (concluded) Recent accounting pronouncements (concluded) In December 2010, the FASB issued ASU 2010-29, “Disclosure of Supplementary Pro Forma Information for Business Combinations.”This ASU addresses diversity in practice about the interpretation of the pro forma revenue and earnings disclosure requirements for business combinations.This ASU is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. This ASU is not expected to have a material impact on the Company’s consolidated financial statements. F-20 GEORGETOWN BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3. RESTRICTIONS ON CASH AND AMOUNTS DUE FROM BANKS The Bank is required to maintain average balances on hand or with the Federal Reserve Bank.At December 31, 2010, June 30, 2010 and 2009, these reserve balances amounted to $846,000, $769,000 and $636,000, respectively. 4. SHORT-TERM INVESTMENTS A summary of short-term investments, included in cash and cash equivalents, is as follows: December 31, June 30, (In thousands) FHLB Ideal Way $
